                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

LAUREN WILLIAMS, derivatively on behalf
of CORCEPT THERAPEUTICS
INCORPORATED.,

                       Plaintiff,

       v.

G. LEONARD BAKER, JOSEPH K.
BELANOFF, DANIEL M. BRADBURY,
RENEÉ D. GALÁ, SEAN MADUCK,
DAVID L. MAHONEY, CHARLES ROBB,
DANIEL N. SWISHER, and JAMES N.
                                                     Civil Action No. 1:19-cv-01830-MN
WILSON,

                       Defendants,

       -and-

CORCEPT THERAPEUTICS
INCORPORATED,

                       Nominal Defendant.



  JOINT STIPULATION AND [PROPOSED] ORDER FURTHER STAYING THE
ACTION PENDING RESOLUTION IN THE RELATED SECURITIES CLASS ACTION

       The parties in the above-captioned matter, by and through their counsel of record, hereby

stipulate to the following:

       WHEREAS, on September 30, 2019, Lauren Williams (“Plaintiff”) filed a Verified

Stockholder Derivative Complaint (the “Derivative Action”) in this Court against certain

directors and officers of Corcept Therapeutics Incorporated (“Corcept” and with the defendant

officers and directors, the “Defendants”);

       WHEREAS, on March 14, 2019, a plaintiff, suing on behalf of a purported class, filed a

lawsuit in the United States District Court for the Northern District of California captioned
Melucci v. Corcept Therapeutics Inc., et al., No. 5:19-cv-01372 (the “Federal Securities Class

Action”), alleging violations of the federal securities laws against Corcept and certain of its

officers and directors;

       WHEREAS, the Defendants and Plaintiff (the “Parties”) agreed that the Derivative

Action involves the same subject matter, parties, factual allegations, and legal issues as the

Federal Securities Class Action (which also includes additional factual and legal issues), and

entered a stipulation to stay this Action pending the resolution of the Federal Securities Class

Action;

       WHEREAS, on October 23, 2019, this Court so-ordered the parties’ Joint Stipulation and

Order Staying the Action Pending Resolution in the Federal Securities Class Action (ECF No.

13);

       WHEREAS, on November 20, 2020, the United States District Court for the Northern

District of California dismissed the Federal Securities Class Action with leave to amend;

       WHEREAS, on December 21, 2020, plaintiff filed an amended complaint in the Federal

Securities Class Action, and the Federal Securities Class Action remains pending;

       WHEREAS, the Parties agree that the interests of preserving the Parties’ and the Court’s

resources, efficient and effective case management would best be served by staying the

Derivative Action until the United States District Court for the Northern District of California

enters an order resolving the defendants’ forthcoming motion to dismiss the Federal Securities

Class Action but wish to reserve their rights to seek a stay beyond that point;

       NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between the undersigned

counsel for the Parties, subject to the approval of the Court, as follows:




                                                  2
1. The Derivative Action, including all hearings, deadlines, and discovery, shall be

   stayed pending the resolution of the forthcoming motion to dismiss in the Federal

   Securities Class Action or until otherwise agreed to by the Parties. Within thirty-

   five (35) days of the ruling on defendants’ motion to dismiss the Federal

   Securities Class Action, the Parties shall meet and confer concerning a schedule

   for further proceedings in the Derivative Action, including whether a further stay

   of this action is appropriate, and advise the Court accordingly. If the Parties are

   unable to agree on whether a continued stay of this action is appropriate, the

   Parties will submit a schedule for briefing on a motion to continue the stay. This

   action shall remain stayed until the Parties agree that a stay is no longer warranted

   or the Court’s ruling on a motion to continue the stay.

2. The stay of this action is subject to each Party’s right (i) to move the Court to lift

   the stay and (ii) to oppose such motion. Prior to any such motion to lift, the Party

   seeking to lift the stay shall give notice of at least forty-five calendar days, during

   which times the Parties will meet and confer in an effort to resolve any dispute

   about the continuance of the stay.

3. Defendants shall be under no obligation to respond to the complaint while the

   Derivative Action is stayed.

4. Notwithstanding the stay of the Derivative Action, Plaintiff may file an amended

   complaint during the pendency of the stay.          Defendants shall be under no

   obligation to respond to any such complaint while the Derivative Action is stayed,

   unless otherwise ordered by the Court.




                                      3
          5. Nothing herein shall be construed as a waiver of any Party’s rights of positions in

             law or in equity, or as a waiver of any defenses that any Party would otherwise

             have, and the Parties reserve all such rights.

SO STIPULATED AND AGREED by and between the parties this 29th day of December, 2020.


OF COUNSEL:

BRAGAR EAGEL & SQUIRE, P.C.                   COOCH AND TAYLOR, P.A.

W. Scott Holleman                             /s/ Blake A. Bennett
Marion C. Passmore                            Blake A. Bennett (#5133)
Garam Choe                                    1007 N. Orange St., Suite 1120
Alexandra B. Raymond                          Wilmington, DE 19801
885 Third Avenue, Suite 3040                  Telephone: (302) 984-3800
New York, New York 10022                      Email: bbennett@coochtaylor.com
Telephone: (646) 860-9449

                                              Counsel for Plaintiff

OF COUNSEL:

QUINN EMANUEL URQUHART &                      ROSS ARONSTAM & MORITZ LLP
SULLIVAN, LLP
                                              /s/ David E. Ross
Corey Worcester                               David E. Ross (#5228)
Renita Sharma                                 100 S. West Street
Jomaire A. Crawford                           Suite 400
Jesse Bernstein                               Wilmington, DE 19801
51 Madison Avenue, 22nd Floor                 Telephone: (302) 576-1600
New York, New York 10010                      Facsimile: (302) 576-1100
Telephone: (212) 849-7000                     dross@ramllp.com
Facsimile: (212) 849-7100
coreyworcester@quinnemanuel.com
renitasharma@quinnemanuel.com
jomairecrawford@quinnemanuel.com
jessebernstein@quinnemanuel.com               Counsel for Defendants




                                               4
SO ORDERED, this ____ day of _______________, 20_____




                                            The Honorable Maryellen Noreika
                                            United States District Judge




                                        5
